Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 1402877 B2. Although the claims at issue are not identical, they are not patentably distinct from each other shown below.

Claim limitations of the instant Application
Claims of US Patent No. 11402877 B2 hereinafter Patent’877
1. A protective case for a foldable electronic device having a first portion that is hingeably attached to a second portion, the foldable electronic device configured to articulate between a closed position and an opened position, the protective case comprising: a first member configured for slidably receiving the first portion of the foldable electronic device, the first member having a first ball extending from the first member; a second member configured for slidably receiving the second portion of the foldable electronic device, the second member having a second ball extending from the second member; and 
a hinge member having a first socket for receiving the first ball of the first member and a second socket for receiving the second ball of the second member, wherein each of the first and second balls is configured to rotate within a respective one of the first and second sockets in multiple axes, wherein the first member articulates relative to the second member such that the foldable electronic device electronic remains articulable between the closed position and the opened position when the protective case is installed on the foldable electronic device, and wherein the hinge member is configured to pivot inward when the protective case is transitioned from the opened position to the closed position to prevent the foldable electronic device from sliding out of the protective case.
1. A protective case for a foldable electronic device having a first portion that is hingeably attached to a second portion, the foldable electronic device configured to articulate between a closed position and an opened position, the protective case comprising: a first member configured for slidably receiving the first portion of the foldable electronic device, the first member having a first ball extending from the first member on a first shaft; a second member configured for slidably receiving the second portion of the foldable electronic device, the second member having a second ball extending from the second member on a second shaft; and 
a hinge member having a first socket with a first slot for receiving the first ball of the first member and a second socket with a second slot for receiving the second ball of the second member, wherein the hinge member movably captures the first and second balls, wherein the first and second shafts rotate within the first and second slots, respectively, in a first plane when the first member articulates relative to the second member and the foldable electronic device electronic articulates between the closed position and the opened position when the protective case is installed on the foldable electronic device, and wherein the hinge member is configured to pivot inward in a second plane that is different than the first plane when the protective case is transitioned from the opened position to the closed position to prevent the foldable electronic device from sliding out of the protective case.
2. The protective case of claim 1 wherein the hinge member includes a first slot which provides access to the first socket and a second slot which provides access to the second socket, wherein the first slot and the second slot are on opposing sides of the hinge member.
2. The protective case of claim 1 wherein the first slot and the second slot are on opposing sides of the hinge member.

3. The protective case of claim 2 wherein the first ball is attached to the first member with a first shaft and the second ball is attached to the second member with a second shaft.
1… a first ball extending from the first member on a first shaft and a second ball extending from the second member on a second shaft. 
4. The protective case of claim 3 wherein the first and the second balls permit the first and second shafts, respectively, to rotate within the respective slots of the hinge member within a first plane when transitioning between the opened position and the closed position.
1… wherein the first and second shafts rotate within the first and second slots, respectively, in a first plane when the first member articulates relative to the second member
5. The protective case of claim 4 wherein each of the slots includes a recess configured to receive the respective shaft when the protective case is in the closed position, wherein the hinge member pivots inward when the shafts are received in the respective slot recesses, wherein the hinge member pivots inward in a second plane that is different from the first plane.  

3. The protective case of claim 1 wherein each of the slots includes a recess configured to receive the respective shaft when the protective case is in the closed position such that the hinge member pivots inward in the second plane.
	
6. The protective case of claim 5 wherein the hinge member includes a top portion and a bottom portion, wherein the top portion has a width that is greater than a width of the bottom portion.
4. The protective case of claim 3 wherein the hinge member includes a top portion and a bottom portion, wherein the top portion has a width that is greater than a width of the bottom portion.
7. The protective case of claim 6 wherein at least one of the first member and the second member contact the top portion of the hinge member when the protective case is transitioned to the closed position causing the hinge member to pivot inward due to the width of the top portion being greater than the width of the bottom portion and due to the shafts being received in the slot recesses.
5. The protective case of claim 4 wherein at least one of the first member and the second member contact the top portion of the hinge member when the protective case is transitioned to the closed position causing the hinge member to pivot inward due to the width of the top portion being greater than the width of the bottom portion and due to the shafts being received in the slot recesses.
8. The protective case of claim 1 wherein the first portion and the second portion of the foldable electronic device slide into the first member and the second member of the protective case, respectively, when the foldable electronic device is substantially in the closed position to install the foldable electronic device in the protective case.
6. The protective case of claim 1 wherein the first portion and the second portion of the foldable electronic device slide into the first member and the second member of the protective case, respectively, when the foldable electronic device is substantially in the closed position to install the foldable electronic device in the protective case.
9. The protective case of claim 1 further comprising a second hinge member, wherein the first member includes a third ball and a third shaft and the second member includes a fourth ball and a fourth shaft.
7. The protective case of claim 1 further comprising a second hinge member, wherein the first member includes a third ball and a third shaft and the second member includes a fourth ball and a fourth shaft.

	
10. The protective case of claim 9 wherein the third ball, the third shaft, the fourth ball, and the fourth shaft interface with the second hinge member.
8. The protective case of claim 7 wherein the third ball, the third shaft, the fourth ball, and the fourth shaft interface with the second hinge member.
11. The protective case of claim 1 further comprising a first substantially transparent membrane which interfaces with the first member and is configured to extend over a display area of the first portion of the foldable electronic device and a second substantially transparent membrane which interfaces with the second member and is configured to extend over a display area of the second portion of the foldable electronic device
9. The protective case of claim 1 further comprising a first substantially transparent membrane which interfaces with the first member and is configured to extend over a display area of the first portion of the foldable electronic device.
10. The protective case of claim 9 further comprising a second substantially transparent membrane which interfaces with the second member and is configured to extend over a display area of the second portion of the foldable electronic device.
12. A protective case for a foldable electronic device having a first portion that is hingeably attached to a second portion, the foldable electronic device configured to articulate between a closed position and an opened position, the protective case comprising: a first member configured for slidably receiving the first portion of the foldable electronic device when in the first closed position or the second closed position; a second member configured for slidably receiving the second portion of the foldable electronic device when in the first closed position or the second closed position; and two hinge members each rotatably attached to the first member and to the second member such that each hinge member is rotatable relative to each of the first and second members in multiple axes, wherein the hinge members permit the first member to articulate relative to the second member such that the foldable electronic device electronic remains articulable between the closed positions and the opened position when the protective case is installed on the foldable electronic device, wherein the hinge members are configured to pivot inward toward each other when the protective case is transitioned from the opened position to the closed positions to prevent the foldable electronic device from inadvertently sliding out of the protective case in the closed positions.
11. A protective case for a foldable electronic device having a first portion that is hingeably attached to a second portion, the foldable electronic device configured to articulate between a first closed position, an opened position, and a second closed position, the protective case comprising: a first member configured for slidably receiving the first portion of the foldable electronic device when in the first closed position or the second closed position; a second member configured for slidably receiving the second portion of the foldable electronic device when in the first closed position or the second closed position, wherein each of the first member and the second member include a first ball and a second ball, each ball positioned at the end of a respective shaft; and two hinge members, each hinge member rotatably attached to the first member and the second member thereby permitting the first member to articulate relative to the second member such that the foldable electronic device electronic remains articulable between the closed positions and the opened position when the protective case is installed on the foldable electronic device, wherein each of the two hinge members includes two sockets, each socket configured for receiving one of the balls, wherein each of the hinge members also includes detents associated with each of the sockets, wherein the shafts rest in the detents when the protective case is in one or more of the closed positions thereby permitting wherein the hinge members to pivot inward when the protective case is transitioned from the opened position to one of the closed positions to prevent the foldable electronic device from inadvertently sliding out of the protective case in the closed positions.
13. The protective case of claim 12 wherein the two hinge members are positioned at opposing ends of the first member and the second member.
12. The protective case of claim 11 wherein the two hinge members are positioned at opposing ends of the first member and the second member.
14. The protective case of claim 12 wherein the protective case is configured to have a second closed position.

15. The protective case of claim 12 wherein each of the first member and the second member include a first ball and a second ball each positioned at the end of a respective shaft, and wherein each of the hinge members includes two sockets each configured for receiving one of the balls and permitting the balls to rotate in the sockets in the multiple axes.
11… wherein each of the first member and the second member include a first ball and a second ball, each ball positioned at the end of a respective shaft; 
16. The protective case of claim 15 wherein each of the hinge members includes detents associated with each of the sockets, wherein the shafts rest in the detents when the protective case is in one or more of the closed positions enabling the hinge members to pivot inward.
11…  wherein each of the hinge members also includes detents associated with each of the sockets, wherein the shafts rest in the detents when the protective case is in one or more of the closed positions thereby permitting wherein the hinge members to pivot inward
17. A protective cover for a foldable electronic device, the foldable electronic device having a first portion that is hingeably attached to a second portion and adapted to articulate between a closed position and an opened position, the protective cover comprising: a first member adapted for slidably receiving the first portion of the foldable electronic device, the first member having a shaft extending from an edge of the first member; a second member adapted for slidably receiving the second portion of the foldable electronic device, the second member having a shaft extending from an edge of the second member; and a hinge member adapted for attaching the first member to the second member, wherein the hinge member has attachment mechanisms for receiving the shafts of the first and second members, wherein the shafts pivot with respect to the hinge member in a plane when the first member articulates relative to the second member, and wherein the hinge member is adapted to rotate toward a center of the protective cover about an axis that is in the plane the plane when the protective cover is transitioned from the opened position to the closed position to block the foldable electronic device from sliding out of the protective cover.
13. A protective cover for a foldable electronic device, the foldable electronic device having a first portion that is hingeably attached to a second portion and adapted to articulate between a closed position and an opened position, the protective cover comprising: a first member adapted for slidably receiving the first portion of the foldable electronic device, the first member having two shafts extending from respective edges of the first member; a second member adapted for slidably receiving the second portion of the foldable electronic device, the second member having two shafts extending from respective edges of the second member; and two hinge members adapted for attaching the first member to the second member, each hinge member having attachment mechanisms for receiving the shafts of the first and second members, wherein the shafts are movably attachable to the respective hinge member thereby permitting the first member to articulate relative to the second member such that the foldable electronic device electronic remains articulable between the closed position and the opened position when the protective cover is installed on the foldable electronic device, and wherein each hinge member is adapted to pivot toward a center of the protective cover when the protective cover is transitioned from the opened position to the closed position to block the foldable electronic device from sliding out of the protective cover, wherein each hinge member includes slots through which the shafts rotate when the protective cover is transitioned from the opened position to the closed position, and wherein each of the slots has an axis and includes a detent which extends away from the axis of the slot, wherein each detent is adapted to receive the respective shaft when the protective cover is in the closed position, and wherein each hinge member pivots toward the center of the protective cover when the shafts are received in the respective detents.
	
18. The protective cover of claim 17 wherein each of the slots has an axis and includes a detent adapted to receive the respective shaft when the protective cover is in the closed position, wherein the hinge member pivots toward the center of the protective cover when the shafts are received in the respective detents.
13… wherein each of the slots has an axis and includes a detent which extends away from the axis of the slot, wherein each detent is adapted to receive the respective shaft when the protective cover is in the closed position, and wherein each hinge member pivots toward the center of the protective cover when the shafts are received in the respective detents.

19. The protective cover of claim 17 wherein each hinge member includes slots through which the shafts rotate when the protective cover is transitioned from the opened position to the closed position.
13… wherein each hinge member includes slots through which the shafts rotate when the protective cover is transitioned from the opened position to the closed position,
20. The protective cover of claim 17 further comprising a second hinge member.




Claim 1 of the instant application is broader than claims of the claims 1, 11 and 13 of the Patent’877 (as shown above). Therefore, claim 1 is found obvious and not patentably distinct from the claim 1 of the Patent’877. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chan et al. (US Patent No. 10845844 B1 and Chan hereinafter)
Regarding Claim 17,  Chan discloses (figs.1-9) a protective cover for a foldable electronic device, the foldable electronic device having a first portion (12) that is hingeably attached to a second portion (14) and adapted to articulate between a closed position and an opened position, the protective cover comprising: a first member (104a) adapted for slidably receiving the first portion of the foldable electronic device, the first member having a shaft (106i) extending from an edge of the first member; a second member (102a) adapted for slidably receiving the second portion of the foldable electronic device, the second member having a shaft (106g) extending from an edge of the second member; and a hinge member (102c1, 104c1 and 106g-l) adapted for attaching the first member to the second member, wherein the hinge member has attachment mechanisms for receiving the shafts of the first and second members, wherein the shafts pivot with respect to the hinge member in a plane when the first member articulates relative to the second member, and wherein the hinge member is adapted to rotate toward (hinge structure that is a movable joint or mechanism that swing/rotate/pivot toward  to close the laptop 10) a center of the protective cover about an axis that is in the plane the plane when the protective cover is transitioned from the opened position to the closed position to block the foldable electronic device from sliding out of the protective cover.  
Regarding Claim 19,  Chan discloses (figs.1-9) the protective cover of claim 17 wherein each hinge member includes slots (102c2 and 104c2) through which the shafts rotate when the protective cover is transitioned from the opened position to the closed position.  
Regarding Claim 20,  Chan discloses (figs.1-9) the protective cover of claim 17 further comprising a second hinge member (102c2, 104c2 and 106a-e).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the cited prior art fails to disclose, “wherein each of the slots has an axis and includes a detent adapted to receive the respective shaft when the protective cover is in the closed position, wherein the hinge member pivots toward the center of the protective cover when the shafts are received in the respective detents.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841